Citation Nr: 1126211	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-20 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to April 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision in which the RO, inter alia, denied service connection for burn scars on the chest, neck, and forearm, as well as denied service connection for depression.  In December 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In his June 2006 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO (a Travel Board hearing), and in Washington DC.  In an Appeal Hearing Options form submitted with his substantive appeal, the Veteran indicated that he wanted a Board video-conference hearing and a hearing before a RO Decision Review Officer (DRO).  In a July 2006 letter, the RO informed the Veteran that he was scheduled for a DRO hearing in September 2006.  A September 2006 report of contact reflects that the Veteran was not able to attend the hearing.  In an October 2006 statement, the Veteran then clarified that he wanted to withdraw his Board hearing request, and wanted a DRO hearing instead, as previously requested.  In a letter issued later that month, the RO informed the Veteran that his DRO hearing was rescheduled for November 2006.  In November 2006, correspondence the Veteran's representative indicated that the Veteran would not report for his hearing.  Under these circumstances, the Veteran's requests for RO and Board hearings are deemed withdrawn.

In a June 2008 decision, the Board denied the claim of service connection for burn scars on the chest, neck, and right forearm, and remanded the claim for service connection for depression to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The Veteran appealed the June 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court granted a joint motion for partial remand filed by representatives for both parties, vacating the portion of the Board's decision which denied service connection for burn scars on the chest, neck, and right forearm, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In a February 2010 decision, the Board again denied the claim for service connection for burn scars on the chest, neck, and right forearm, and remanded the claim for service connection for depression to the RO, via the AMC, for completion of the development outlined in the Board's June 2008 remand.  After taking further action, the RO/AMC continued to deny the claim for service connection for depression (as reflected in an April 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

In the February 2010 remand, the Board characterized the matter of service connection for psychiatric disability on appeal as service connection for depression.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that the Board erred in not considering the scope of a claimant's claim for service connection for a specific psychiatric disability (in that case, PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran has had diagnoses of psychiatric disability other than depression, including PTSD, as has since made statements to the effect that he believes his PTSD to be attributable to service.  Thus, consistent with Clemons and the current record, the Board has recharacterized the appeal as set forth on the title page.

For the reasons expressed below, the matter remaining on appeal, as recharacterized, is being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a November 2004 statement in support of claim, the Veteran reported damage to his central nervous system secondary to burn scars of the left hand.  The Veteran has also requested service connection for burn scars on the face.  There is no indication in the record that the RO has addressed either of these matters.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.


REMAND

Unfortunately, the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In this case, the RO has not yet adjudicated the matter of entitlement to service connection for acquired psychiatric disability other than depression, to include PTSD.  To avoid any prejudice to the Veteran, a remand for RO consideration of this matter, in the first instance, is warranted.  See Bernard v. Brown, 3 Vet. App. 384, 393 (1993).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the evidence currently of record does not indicate that the Veteran is a combat veteran.  According to his DD Form 214, the Veteran's military occupational specialty was food service, and he did not receive any awards or decorations which would indicate that he was involved in combat.  Thus, credible supporting evidence that his in-service stressor(s) occurred is required.

The evidence of record indicates that the Veteran's reported in-service stressors consist of (1) a chemical burn to the left hand, and (2) unspecified episodes of in-service sexual and physical assault.

As noted above, the RO has not yet taken any action on the matter of service connection for PTSD, to include any action to attempt to verify the Veteran's reported in-service stressors.  However, service connection has been in effect for chemical burn scars of the left hand for many years.  Treatment records from a mental health facility in Wellsville, New York contain diagnoses of PTSD apparently due, at least in part, to events the Veteran alleges to have occurred in service, to include in-service sexual and physical assault.  The Veteran's service treatment records also show that in-service psychological testing in December 1981 was interpreted to reveal the presence of an "anxiety reaction with neurotic defenses and manipulative features."  In addition, the Veteran maintains that he has been "mentally disabled" ever since service, dating back to basic training.

Given the fact that service connection has been establish for chemical burn scars of the left hand, the diagnoses of psychiatric disability, including PTSD, medical records suggesting that PTSD can be attributed, at least in part, to in-service stressors, the in-service notation of anxiety reaction, and the Veteran's allegations of continuity since service, the Board finds that an examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination and testing, to ensure that all due process requirements are met, and that the record before the examiner and the RO is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

In January 2010, the Veteran completed a release for records from JMH Healthcare Center in Belmont, New York.  The Veteran sent the release to the Board, and the Board, in March 2010, forwarded the release to the AMC, where the claims file was then located.  Thereafter, it does not appear that the AMC attempted to assist the Veteran in obtaining the records.  Because the Veteran has identified the records as potentially relevant, effort must be made to procure them.

The Veteran's service personnel records should also be obtained.  The Veteran's service treatment records contain no reports that mention sexual or physical assault.  However, cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Title 38 C.F.R. § 3.304, as well as VA's Adjudication Procedure Manual, M21-1MR, set forth alternative sources of establishing the occurrence of a stressor involving personal assault.  See 38 C.F.R. § 3.304(f)(5); see also M21-1MR, Part III, Subpart iv, Chapter 4, Section 4, Paragraph 30.  Because the Veteran's service personnel records might contain information bearing on his allegation of personal assault, they should be procured.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including a new release for records from JMH Healthcare Center in Belmont, New York (inasmuch as the prior release has since expired).

The letter should also inform the Veteran of the information and evidence necessary to substantiate the claim for service connection for acquired psychiatric disability other than depression, to include PTSD (including as due to personal assault), and should specify what evidence VA will provide and what evidence the Veteran is to provide.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  As indicated, the RO's adjudication of this claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should request from all appropriate source(s) a complete copy of the Veteran's service personnel records.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative VCAA-compliant notice regarding the matter of service connection for psychiatric disability other than depression, to include PTSD.  The RO should explain how to establish entitlement to service connection, as well as the evidence that will be obtained by VA and the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO should request that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including those from JMH Healthcare Center in Belmont, New York.  

The RO should also explain how to substantiate claims for service connection for PTSD, to include as due to personal assault (pursuant to 38 C.F.R. § 3.304(f)(5)), and for acquired psychiatric disability other than depression, and should specifically request that the Veteran provide as much additional detail as possible with respect to his claimed in-service PTSD stressors.

Further, the RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to include records of treatment from JMH Healthcare Center in Belmont, New York -following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at an appropriate VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions.  All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify all records indicating any change in behavior or performance related to the assault(s) alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  Specifically, the examiner should express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the in-service assault(s) occurred.

If the examiner determines that it is at least as likely as not that one or more of the claimed in-service assault(s) occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of such assault(s).  In addition, regardless of the likelihood that such assault(s) occurred, the examiner should also make a determination as to whether the Veteran currently has PTSD as a result of the chemical burn to his left hand that is documented to have occurred in service in January 1982.

The examiner is instructed that only a specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor(s).

The examiner should also clearly identify all current psychiatric disability/ies other than PTSD.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  If the examiner determines that the claimed in-service assault(s) occurred, then he or she should clearly indicate whether any psychiatric disability was caused or aggravated by that stressor.

In rendering the requested opinions, the examiner should specifically consider and address all pertinent in and post-service records; in particular, a December 1981 service treatment record reflecting that in-service psychological testing was interpreted to reveal the presence of an "anxiety reaction with neurotic defenses and manipulative features," and post-service records which suggest that the Veteran has a history of manipulative behavior.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter remaining on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

